Challenge to Constitutionality of a State Statute                                                    Print
  This form must be completed by a party filing a petition, motion or other pleading challenging the
  constitutionality of a state statute. The completed form must be filed with the court in which the cause is
  pending as required by Section 402.010 (a-1), Texas Government Code.

    Cause Number (For Clerk Use Only):                                 Court (For Clerk Use Only):

    Styled:
                  (e.g., John Smith v. All American Insurance Co.; in re Mary Ann Jones; In the Matter of the Estate of George Jackson)


Contact information for party* challenging the constitutionality of a state statute. (*If party is not a person, provide
contact information for party, party's representative or attorney.)
Name:                                                                   Telephone:
Address:                                                                Fax:
City/State/Zip:                                                         State Bar No. (if applicable):
Email:

Person completing this form is:               Attorney for Party            Unrepresented Party            Other:
Identify the type of pleading you have filed challenging the constitutionality of a state statute.

     Petition            Answer                 Motion (Specify type):
    Other:
Is the Attorney General of the State of Texas a party to or counsel in this cause?

    Yes         No
List the state statute(s) being challenged in your pleading and provide a summary of the basis for your
challenge. (Additional pages may be attached if necessary.)




                                                                                                                                                  9/5/13